                                         Case 3:18-cv-02353-MMC Document 233 Filed 09/16/19 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DEALDASH OYJ, et al.,                          Case No. 18-cv-02353-MMC
                                  8                    Plaintiffs,
                                                                                        ORDER GRANTING IN PART AND
                                  9              v.                                     DENYING IN PART PLAINTIFFS’
                                                                                        ADMINISTRATIVE MOTION TO FILE
                                  10     CONTEXTLOGIC INC.,                             DOCUMENTS UNDER SEAL
                                  11                   Defendant.                       Re: Dkt. No. 146
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is plaintiffs DealDash Oyj and DealDash Inc.’s (“DealDash”)

                                  14   “Administrative Motion to File Documents Under Seal Regarding DealDash’s Motion to

                                  15   Strike and Exclude Certain Opinions of Defendant’s Expert John Hansen,” filed May 10,

                                  16   2019, whereby DealDash seeks to file under seal material it has designated confidential,

                                  17   as well as material designated confidential by defendant ContextLogic, Inc.

                                  18   (“ContextLogic”). Having read and considered the administrative motion and the
                                  19   declarations filed in support thereof, the Court rules as follows:

                                  20           1. To the extent DealDash seeks to file under seal Exhibits A, D, F, G, H, 199 and

                                  21   243 to the “Declaration of Patrick M. Shields in Support of DealDash’s Motion to Strike

                                  22   and Exclude Certain Opinions of Defendant’s Expert John Hansen” (“Shields

                                  23   Declaration”), the motion to seal is hereby GRANTED and said exhibit shall remain under

                                  24   seal.

                                  25           2. With respect to Exhibit B to the Shields Declaration, to the extent DealDash

                                  26   seeks leave to file the entirety of said exhibit under seal, the motion to seal is hereby
                                  27   DENIED, as the designating party, ContextLogic, only contends certain portions thereof

                                  28   are confidential, and, to such extent, good cause having been shown, the motion to seal is
                                         Case 3:18-cv-02353-MMC Document 233 Filed 09/16/19 Page 2 of 3




                                  1    hereby GRANTED. As ContextLogic has filed in the public record a redacted version of

                                  2    Exhibit B in accordance therewith (see Doc. No. 167-4), no further action need be taken as to

                                  3    said exhibit and the unredacted version shall remain under seal.

                                  4           3. With respect to Exhibit C to the Shields Declaration, to the extent DealDash

                                  5    seeks leave to file the entirety of said exhibit under seal, the motion to seal is hereby

                                  6    DENIED, as the designating party, ContextLogic, only contends certain portions thereof

                                  7    are confidential, and, to such extent, good cause having been shown, the motion to seal is

                                  8    hereby GRANTED. As ContextLogic has filed in the public record a redacted version of

                                  9    Exhibit C in accordance therewith (see Doc. No. 167-6), no further action need be taken as to

                                  10   said exhibit and the unredacted version shall remain under seal.

                                  11          4. With respect to Exhibit E to the Shields Declaration, to the extent DealDash

                                  12   seeks leave to file the entirety of said exhibit under seal, the motion to seal is hereby
Northern District of California
 United States District Court




                                  13   DENIED, as the designating party, ContextLogic, only contends certain portions thereof

                                  14   are confidential, and, to such extent, good cause having been shown, the motion to seal is

                                  15   hereby GRANTED. As ContextLogic has filed in the public record a redacted version of

                                  16   Exhibit C in accordance therewith (see Doc. No. 167-8), no further action need be taken as to

                                  17   said exhibit and the unredacted version shall remain under seal.

                                  18          5. To the extent DealDash seeks to file under seal portions of its “Motion to Strike and

                                  19   Exclude Certain Opinions of Defendant’s Expert John Hansen,” the motion to seal is hereby

                                  20   GRANTED as to all portions other than the following, as to which the motion is DENIED, as

                                  21   said portions do not cite to any material that the designating party, ContextLogic, has

                                  22   contended is confidential:

                                  23          a. Page 4:14 (beginning with “Mr.” and ending with “method”)

                                  24          b. Page 4:16 (beginning with “Under”) - 17

                                  25          c. Page 7:14 - 16

                                  26          d. Page 7:23 (beginning with “Mr.”) - Page 8:2 (ending with “sales”)

                                  27          e. Page 8:12 - 21

                                  28   DealDash is hereby DIRECTED to file, within seven days of the date of this order, a version
                                                                                      2
                                         Case 3:18-cv-02353-MMC Document 233 Filed 09/16/19 Page 3 of 3




                                  1    of its “Motion to Strike and Exclude Certain Opinions of Defendant’s Expert John Hansen”

                                  2    consistent with the above.

                                  3           IT IS SO ORDERED.

                                  4

                                  5    Dated: September 16, 2019
                                                                                              MAXINE M. CHESNEY
                                  6                                                           United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    3
